Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 14, 2020

                                       No. 04-20-00264-CR

                                   Montrail Thomas BUTLER,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR6323
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER

       Appellant’s brief, due September 3, 2020, has not been filed. This court notified
appellant’s counsel of the deficiency on September 18, 2020. TEX. R. APP. P. 38.8(b)(2). We
have received no response.

        Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ABATE this
case to the trial court and ORDER the trial court to conduct a hearing within thirty days from the
date of this order to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.
        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than within ten days of the hearing, which shall include: (1) a transcription of
the hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above enumerated questions. All
appellate filing dates are ABATED pending further orders from this court.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court